         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                   ATLANTA DIVISION


Charlotte Moore,

                      Plaintiff,       Case No. 1:16-cv-01940

v.                                     Michael L. Brown
                                       United States District Judge
Gwinnett County, a political
subdivision of the State of Georgia,
et al.,

                      Defendants.

________________________________/


                        OPINION & ORDER

     Plaintiff Charlotte Moore sued Gwinnett County police officers and

Gwinnett County claiming they violated her constitutional rights while

responding to disputes she had with roommates. Defendants moved for

summary judgment on all claims. Dkts. 97, 98, 100, and 102. The Court

grants Defendants’ motions.
I.   Background1

     Plaintiff Charlotte Moore rented a home located at 2267 Hudson

Drive, Lilburn, Georgia. Dkt. 95 at 8, 42. Her lease allowed Moore to

sublet rooms in the house to other people. Id. at 42. This matter arises

from police response to two disputes she has with roommates — one on

July 14, 2014, and one on November 27, 2015.

     A.    The July 14, 2014, Incident

     Christopher Lawrence began renting a room from Moore in June

2014. Id. at 86–87. Almost immediately, he and Moore began having

problems arising from Lawrence’s alleged failure to comply with Moore’s

rules. Id. at 87–88. On July 10, 2014, Lawrence called police to complain




1 The Court notes that this case is before it on Defendants’ motions for
summary judgment and, as such, the Court views the evidence presented
by the parties in the light most favorable to Plaintiff and has drawn all
justifiable inferences in favor of Plaintiff. Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587 (1986); Sunbeam TV Corp. v.
Nielsen Media Research, Inc., 711 F.3d 1264, 1270 (11th Cir. 2013). The
Court has excluded from consideration assertions that are immaterial,
presented as arguments or legal conclusions, or unsupported by citation
to evidence (including page or paragraph number). LR 56.1B(1), NDGa.
The Court accepts as admitted those facts in the statements that Plaintiff
has not specifically controverted with citation to the relevant portions of
the record. LR 56.1B(2), NDGa.


                                     2
that Moore would not let him put juice in the refrigerator. Id. at 91–92;

see Dkt. 102-6 at ¶¶ 2–3.

      The next day, Moore locked Lawrence out of the kitchen after

Lawrence allegedly threatened to poison Moore by “putting something”

in the water supply in her refrigerator. See Dkt. 95 at 90, 94–96, 107–

08. Lawrence called police and Defendants Justin Richey and David

Leigh went to the house. Dkts. 51 at ¶ 15; 100-4 at 13–21; 100-3 at 17–

18. Moore told them she wanted Lawrence “out” of her home because he

was trying to poison her. Dkts. 95 at 112–16; 100-4 at 18. Because Moore

refused to file a police report, the police officers told her (1) if she wanted

Lawrence to leave her house, she had to go through the eviction process,

and (2) so long as Lawrence remained her tenant, Moore had to give him

“reasonable” access to the kitchen. Dkts. 100-4 at 18–20; 100-3 at 17–18.

      On July 14, 2014, Moore went into Lawrence’s locked room with her

master key, collected his personal belongings, and took them to a storage

facility. Dkt. 95-1 at 26–29. She also changed the locks to the house. Id.

Moore had neither permission to do this nor a dispossessory warrant. Id.

at 7–8, 26–28.




                                      3
     When Lawrence returned, he — again — called the police. Dkt. 99,

Ex. 5 at 00:00:38-00:00:45.2 Defendants Richey and Leigh went back to

the house, this time with Defendant Jennifer Roberts. Dkts. 100-4 at 24;

100-3 at 29; 100-5 at 10–11.3 They got there at about 11:00 p.m. Id.

Lawrence told them what Moore had done, claimed the items she

removed from the house included an unspecified amount of cash, and

showed them paperwork he had received from Moore, specifically a

document showing the address of the storage facility and a letter

terminating his lease. Dkts. 100-3 at 30–32; 100-4 at 25; 95 at 118.

Lawrence said he wanted to prosecute Moore for theft. Dkt. 100-4 at 32.

     The three officers went to the front door. Dkts. 100-4 at 27–28; 100-

3 at 34; 100-5 at 15. Although the officers’ recollection of this encounter

differs from Moore’s, the parties agree that the officers knocked on the

door and Moore answered by opening the door inwards. Dkt. 95-1 at 33–




2 Dkt. 99 contains audio recordings, Exhibits 1–9 to Defendant Roberts’s
motion for summary judgment. Citations to these recordings reflect the
time.
3 Defendant Roberts now goes by the name Jennifer Richter. See Dkt.

97-7. The Court refers to her as Defendant Roberts as that was her name
at the time of the events.

                                    4
34. Moore testified that she spoke with the officers while standing behind

her door, which she opened just wide enough to put her arm through.4

      Both Moore and Defendant Richey have submitted audio

recordings of the encounter. Dkts. 109; 102-3.5 In the recordings, Moore

speaks with officers for several minutes, admitting she took Lawrence’s

belongings to the storage locker without his permission. See Dkt. 102-3

at 00:10:28–00:11:30:00.    Moore insists she had the right to evict

Lawrence because he threatened her. The officers explain that, since she

had refused to file a police report against Lawrence or get a dispossessory

warrant, she had no right to do what she did. Id. at 00:11:30–00:12:40.

     The officers then told her that she was under arrest and asked her

to step outside. Id. at 00:12:40–00:12:50. Moore continued to argue with

the officers, claiming she had the right to evict him and leading to the

following exchange:

     Male Officer: Ma’am, can you step outside? You’re under
     arrest. [Pause] Ma’am, if you do not step outside we will
     make you step outside.

     Moore: Ok, let me call my attorney.

4 Moore could not remember whether she also placed her left foot in the
door’s opening. But she could see the officers. See Dkt. 95 at 37–42.
5 These two docket entries are recordings submitted by the parties. The

Court cites Defendants’ recording as it is of better quality.

                                    5
Roberts: No, you’re not calling your attorney.

Male Officer: You’ll be able to call your attorney [inaudible]
...

Moore: Ok, ok, ok. Hold on . . .

Roberts: Step outside right now.

Moore: I don’t have shoes or nothing on.

Male Officer: We’ll get your shoes.

Moore: No, I mean . . .

Roberts [speaking over Moore]: [unintelligible] . . . step
outside. Say no one more time, you’re gonna get an
obstruction charge. Don’t you shut that door. Get out . . .

Moore: Ok, what are you arresting me for exactly?

Roberts: Theft by taking.

Moore [raising voice]: I didn’t take anything.

Roberts: Come out now. Come out now. [Shuffling can be
overheard]. Don’t shut this door on me.

Moore [raising voice]: I didn’t shut this door. I want to get
my shoes.

Roberts: You ain’t getting nothing.

Moore [yelling]: Why can’t I get my shoes?

[Shuffling in background]



                              6
Roberts: Because that’s not what I told you could do.

[Sounds of struggle continue]

Roberts [yelling]: Give me this.

Moore [yelling]: Why are you taking my shoes?

Male Officer: Stop.

Moore [yelling]: Let me . . . I’m just . . .

Roberts [speaking over Moore]: Because you are going to do
what we tell you and nothing else. Put your hands behind
your back.

Moore [yelling]: Wait. Stop. Stop. [Moore screams] Stop it.

Roberts [yelling]: Back up. Back up please.

Moore [yelling]: Stop it.

Roberts: You’re going to get tased.

Male Officer: Turn around. Put it behind your back. Put it
behind your back now.

Roberts: Put your hands behind your back now.

Male Officer: Put your hands behind your back now.

Moore: I can’t. Wait a minute . . . [garbled]

Roberts [speaking over Moore]: Put them down. Put them
down.

Male Officer: Put it behind your back.



                                 7
[A sound that appears to be a taser discharging can be heard]

Male Officer: Put your hands behind your back.

[Moore can be heard screaming in the background over the
sound of a struggle. The sound of a taser continues]

Male Officer: Put your hands behind your back.

Moore [shouting]: [unintelligible]

Male Officer: Turn around. Turn around.

Moore [yelling]: [unintelligible]

Male Officer: Ma’am, if you do not turn around, you’re gonna
get tased. You’re gonna get tased again. You’re gonna get
tased.

Moore [shouting]: No, I can’t . . . [unintelligible]

Male Officer: Turn around.

Multiple Officers [yelling over one another]: Ma’am, put your
hands behind your back.

Moore: Ok . . .

Male Officer: Put it behind your back.

Roberts [yelling]: Now.

Male Officer [yelling]: Put them behind your back. Put them
behind your back now.

Moore: I’m trying to . . . [unintelligible]




                                8
     Male Officer: Nobody stand up. Put your hands behind your
     back.

Id. at 00:12:40–00:15:05.6 Although the audio continues beyond this

point, there is no further struggle or indication that Defendant Richey

tased her again.

     Moore testified about the encounter. She claimed that, in response

to officers’ attempts to “coax” her outside without her shoes on, she first

refused to step outside but then turned around and “bent down” to get

her shoes with the intention of surrendering. Dkt. 95-1 at 42–44. Moore

testified that she abruptly “blacked out,” does not know if these

Defendants tased her while she was out, and has no memory until she

woke up moments later.       Id. at 45, 54–55; Dkt. 95-2 at 3–5.       She

explained:

     Q: So you don’t recall being tased the first time. Because you
     told me you don’t recall anything from saying, “Let me get my
     shoes” and when you woke up on the floor.

     Moore: Right.


6
 The quality of the recording is poor and the events chaotic. And while
Defendant Roberts’s and Moore’s voice are identifiable, it is hard to
discern which man is speaking. So “Male Officer” identifies either
Defendant Leigh or Defendant Richey.




                                    9
     Q: Okay.

     Moore: I didn’t actually feel the Taser itself. I was blacked
     out. Whatever they did to me, it — I blacked out.

     Q: So it’s possible you weren’t tased at all in that time frame,
     because you don't remember?

     Moore: I don’t think it was possible that I wasn’t tased.

     Q: But you don’t remember?

     Moore: Unless they poisoned me or did something else to me.
     Something happened to me. They did something to me.

     Q: All you know is that you blacked out?

     Moore: All I know is I woke up on the floor and they were all
     over me.

     Q: And you don’t remember anything other than hearing
     commands and saying, I’m going to get my shoes, before you
     woke up on the floor?

     Moore: Exactly.

Dkt. 95-2 at 21–22.

     Moore testified that Defendant Richey then tased her several times

but struggled to recollect the specific circumstances and chronology. She

said that, when she “came to” not long after blacking out, she was lying

on the floor on her right side, with Defendant Roberts “twist[ing]” one of

her arms in “some kind of way where [she] couldn’t do anything” and



                                   10
telling Moore “either put your hands behind your back or give me your

hand or something.” Dkt. 95-1 at 45–46. As Defendant Roberts “kept

saying . . . give me your hand,” Defendant Richey “walked up” to Moore

and took her phone from her other hand, at which time she blacked out

again. Id. at 47–48. Moore testified:

      Q: . . . And then did they place you in handcuffs?

      Moore: No.

      Q: What happened next?

      Moore: At that point, I blacked out again.

      Q: Do you know why you blacked out?

      Moore: I’m going to assume it was because I was tased again.

      Q: But you don’t know.

      Moore: There were several tasings.

      Q: You think that you were tased more than once?

      Moore: Yes.

      Q: And why do you believe that?

      Moore: Because I do remember certain tases.

Id. at 48.




                                   11
     When she woke up the second time, the officers had repositioned

Moore so that she was sitting up. She heard Defendant Roberts saying

“[h]e’s going to tase you” and saw Defendant Richey pointing his taser at

her eye, then she blacked out again. Id. at 50–52. Moore testified that

she “remember[ed] things going dim” and “feeling [herself] slump over,”

at which point she felt Defendant Richey tase her in the back. Id. at 53.

She blacked out for a third time, then woke up shortly afterwards

“screaming” and “laying flat on [her] back” as Defendant Richey tased

her on the leg. Id. at 55–56. Moore testified that, after this final tasing

— Moore could not recall whether this was the third or fourth in total —

the officers “stood [her] up” and handcuffed her. Id. at 56–57.

     The police officers told a different story. All three testified that

Moore started to retreat into her house, saying she needed to get her

shoes. Dkts. 100-3 at 39–41; 100-5 at 19–20; 100-4 at 33–35. Defendant

Leigh then reached out and grabbed Moore’s left arm to stop her from

getting something from a “nightside stand” visible inside the dark foyer.

Id. At the same time, Defendant Roberts grabbed Moore’s right arm,

causing her to “backpedal” away from the officers into the home and

pulling the officers inside. Dkts. 100-5 at 20–21; 100-4 at 41; 100-3 at 43.



                                    12
The officers’ uncontested recollection is that Moore then continued to

struggle — “thrashing,” “kicking,” and trying to pull away. Dkts. 100-3

at 41–42; 100-4 at 36–43; 100-5 at 21–22. She resisted their repeated

requests that she place her hands behind her back, at one point allegedly

kicking Defendant Richey in the groin. Dkts. 100-3 at 44–45; 100-3 at

23; 100-4 at 36, 42–43. Because Moore continued to struggle, Defendant

Richey removed his taser and, after requesting “a couple times” that

Moore place her hands behind her back, stunned her in the back. Dkts.

100-4 at 36–37, 40–41; 100-5 at 25–26. He used the taser’s “drive stun”

mode, meaning that he placed the taser against her skin rather than

shooing darts at her.   Dkts. 100-4 at 36–37, 40–41; 100-5 at 25–26

(testifying that she saw Defendant Richey tase Moore once); see also Dkt.

100-3 at 48–50 (testifying that he did not see Defendant Richey tase

Moore because he was “watching Moore’s hands to make sure she didn’t

grab whatever was on the nightside stand.”).

     Defendant Richey testified that he pulled the trigger once —

triggering a five second, continual tase. Dkt. 100-4 at 40. The device,

however, contacted Moore’s back twice: once when Defendant Richey first

put it to her skin and a second time when she “jerked forward” and he



                                   13
had to re-apply it “a little bit lower on [her] back.” Dkt. 100-4 at 40–41.

Defendant Richey denied tasing Moore more than once or tasing her on

the leg. Id. The taser has a log file which confirmed that it was “fired”

only once — that is, emitted only one five-second tase. Id. at 41; Dkt.

102-6 at 19–21; see Dkt. 102-6 at ¶ 5 (stating that the July 14, 2014, entry

log for Defendant Richey’s taser shows that he discharged the device

once). Although Moore continued to struggle for a brief period after being

tased and these Defendants threatened to tase her again if she did not

comply, she ultimately relented and obeyed Defendants’ commands.

Dkts. 100-4 at 44–45; 100-5 at 25–26. They handcuffed her and took her

to the Gwinnett County Jail. Id.

     These Defendants charged Moore with obstruction of a law

enforcement officer in violation of O.C.G.A. § 16-10-24. Dkt. 102-5. The

State later dismissed the charge. Id.

     B.    The November 27, 2015, Incident

     On November 27, 2015, Moore had another problem with a different

roommate. On that day, Defendant Law went to her home and spoke

with Moore and her tenant, Shannon Daley. Dkts. 95-3 at 13; 100-7 at 9.

Moore said that she had been renting a room to Daley, put his belongings



                                    14
on the curb, and wanted him arrested for criminal trespass. Dkts. 95-3

at 359, 364; 100-7 at 11. Moore said she had tried to get a dispossessory

warrant for Daley but had not yet gotten it. Dkts. 95-3 at 359–61, 370;

100-7 at 11. Daley said he was willing to leave but needed to get some of

his belongings still in the house, specifically a modem and $740 in cash.

Dkt. 100-7 at 11, 22.

     Defendant Law told Moore that he would not arrest Daley because

he still had a right to be in the house. Dkt. 100-7 at 12. Moore then asked

to speak with Defendant Law’s supervisor. Dkt. 100-7 at 16. Defendant

Skelly — the supervisor — came to the house and told Moore the same

thing.   Dkts. 100-7 at 17–18; 95-3 at 362–63; 100-6 at 11–12.        Still

unsatisfied, Moore claims she “insisted on [speaking to] a lieutenant.”

Dkt. 95-3 at 16. Police then called Defendant Rozier to her house. Dkt.

106-6 at 10–12.

     While waiting, Defendant Law called a magistrate judge and

obtained an arrest warrant for Moore, charging her with trespassing

under O.C.G.A. § 16-10-24(a) for refusing to let Daley get his things from

the house. Dkts. 100-7 at 19–20; 100-8 at 1. Defendant Law went back

to the precinct to get the warrant. Dkt. 100-7 at 20.



                                    15
     When he returned, Rozier was speaking with Moore through a

window of the house. Dkts. 100-7 at 20; 100-6 at 13–14. Officers told her

they would arrest her unless she allowed Daley to enter the house and

get his property. Dkts. 95-3 at 365, 367–69; 100-7 at 24–25; 100-6 at 17.

She agreed to let them in. Daley (with either Defendant Law or Rozier)

then entered the home to get his things. Dkts. 100-7 at 23–24; 100-6 at

17–21. The police then left and recalled the warrant. Dkts. 100-6 at 18;

100-7 at 23–24; see Dkt. 100-8 at 2 (stating that police recalled the

warrant after “[a]ccused agreed to allow victim to regain access to

premises before execution of warrant.”). Police neither arrested Moore

nor told her she was under arrest. See Dkts. 95-3 at 365; 100-7 at 23–24;

100-6 at 22–23.7

     C.    Moore’s Claims in the First Amended Complaint

     Moore’s amended complaint is hard to understand. She fails to

identify which incident gives rise to her claims, the defendant(s) she


7 Rozier and Defendant Law testified that Daley accompanied Rozier
while Defendant Law remained outside. Dkts. 100-7 at 21–22; 100-6 at
17–18. Moore testified that Defendant Law entered the house with
Daley. Dkt. 95-3 at 366–67, 370–71. It is also unclear whether Daley
recovered his modem, but he never found his $740 in cash. Dkts. 100-6
at 18–19; 95-3 at 371. These factual disputes are irrelevant to the issues
here.

                                   16
names in each count, or the capacity in which she sued them. Although

Moore’s amended complaint does not refer to 42 U.S.C. § 1983, she

appears to have brought all of her claims under this statute.

     The Court believes that Moore brings Counts One through Four

based on the July 14, 2014, incident and against Defendants Richey,

Leigh, and Roberts.    In Count One, for example, Moore alleges the

“actions of the individual Defendant’s [sic] constitutes a violation of

[Moore’s] right against unreasonable search and seizure” in violation of

the Fourth Amendment, and also alleges, without explanation, that

(1) Moore’s arrest was illegal because “[a] landlord/tenant dispute is

purely a civil matter” over which “the police have no jurisdiction

whatsoever,” and (2) “Defendants tried to cover their actions by claiming

the right to enter the premises based on domestic violence even though

there was no violence involved.” Dkt. 51 at ¶¶ 63–67. In Count Two, she

alleges “[t]he Defendant’s [sic] entry” into her home without a warrant

violated her rights under the Fourth Amendment, and that no exigent

circumstances justified Defendants’ entry. Id. at ¶¶ 72–75. In Count

Three, she alleges that (1) “[t]he Defendant’s [sic] arrest of [Moore] on

charges they knew were false constitutes a violation of her Constitutional



                                   17
Right to Due Process of Law,” and further that (2) Defendant Officer

Leigh “violated [Moore’s] right to due process and equal protection by

taking the physical evidence, including the receipt and notice from the

storage unit, and carrying the evidence in his car rather than preserving

it and turning it into the police evidence room.” Id. at ¶¶ 78–83. Finally,

in Count Four she alleges that “the Defendant’s use of a teaser [sic] and

shooting the Defendant [sic] with the teaser [sic] multiple times

constitutes excessive force” because Moore posed no threat to officers, and

further that, “[e]ven if [Moore] had resisted, the only resistance . . . was

to try to call her attorney and to remain inside her own home.” Id. at

¶¶ 84–95.

     The Court believes that Count Five — brought against Gwinnett

County — arises from both her July 14, 2014, arrest and her treatment

on November 27, 2015. In this count, Moore claims the county (1) failed

to train its law enforcement officers “to know the difference between civil

and criminal conduct”; (2) failed to establish policies “that prevent its

police officers from interfering in civil disputes between landlords and

tenants,” and instead “condones its police’s interference between landlord

and tennant [sic]”; and (3) established custom or policy that “allows its



                                    18
police to use deadly force, via Taser [sic], even though no resistance was

encountered by the office [sic].” Id. at ¶¶ 96–103.

     Moore makes many additional allegations about the July 14, 2014,

incident. She claims that Defendants “falsely swore” she had kicked one

of them and filed “false police reports and false charges” against her. Dkt.

51 at ¶¶ 37–38, 41. She also claims that Defendant Leigh made “false

accusations and charges” against Moore “in order to obtain a warrant to

cover [Defendants’] illegal actions.” Id. Moore concedes that an internal

affairs investigation appears to have determined the officers’ actions

were “within the policy, practice, and/or custom of Gwinnett County

Police.” But she claims the investigation “whitewashed the incident” to

reach this conclusion. Id. at ¶ 62.8 Moore neither asserts a claim against

any Defendant based on these allegations nor presented evidence to

support them.




8 Moore attached only a selection of pages from this report. Dkts. 107-1
to 107-13. The record does not include the full report. But it does include
a December 10, 2014, letter from Lieutenant J.D. McClure, Commander
of the Gwinnett County Police Department’s Office of Professional
Standards, to Defendant Leigh, stating that, after a “thorough
investigation,” his office had found the allegations against her “not
sustained” and closed the matter.


                                    19
II.   Legal Standard

      Summary judgment is appropriate when “the movant shows that

there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). “No

genuine issue of material facts exists if a party has failed to ‘make a

showing sufficient to establish the existence of an element . . . on which

that party will bear the burden of proof at trial.’” Am. Fed’n of Labor &

Cong. Of Indus. Orgs. v. City of Miami, 637 F.3d 1178, 1186–87 (11th Cir.

2011) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). An

issue is genuine when the evidence is such that a reasonable jury could

return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249–50 (1986).

      The moving party bears the initial responsibility of asserting the

basis for her motion. Catrett, 477 U.S. at 323. The movant is not,

however, required to negate the non-movant’s claim. Id. at 324. Instead,

the moving party may meet her burden by “showing — that is, pointing

out to the district court — that there is an absence of evidence to support

the non[-]moving party’s case.” Id. at 325 (internal quotation marks

omitted). After the moving party has carried its burden, the non-moving



                                    20
party must present competent evidence that there is a genuine issue for

trial. Id.

      The Court must view all evidence and factual inferences in a light

most favorable to the non-moving party. Samples v. City of Atlanta, 846

F.2d 1328, 1330 (11th Cir. 1988). But “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48.

III. Discussion

      A.     Claims against Gwinnett County

      “It is well established that [42 U.S.C. §] 1983 itself creates no

substantive rights; it merely provides a remedy for deprivations of federal

rights established elsewhere.” Wideman v. Shallowford Cmty. Hosp.,

Inc., 826 F.2d 1030, 1032 (11th Cir. 1987) (citing City of Okla. City v.

Tuttle, 471 U.S. 808, 816 (1985)). To sustain a cause of action based on

§ 1983, a litigant must establish two elements: (1) that he suffered a

deprivation of a right, privilege, or immunity protected by the U.S.

Constitution or federal law, and (2) that a person acting under color of

state law caused the deprivation. Arrington v. Cobb Cty., 139 F.3d 865,



                                    21
872 (11th Cir. 1998). “[S]ection 1983 imposes liability only ‘for violations

of rights protected by the Constitution, not for violations of duties of care

arising out of tort law.’” Wideman, 826 F.2d at 1032 (quoting Baker v.

McCollan, 443 U.S. 137, 146 (1979)). So “[i]n any § 1983 action, a court

must determine ‘whether the plaintiff has been deprived of a right

‘secured by the Constitution and laws’ of the United States.’ ” Glenn v.

Brumby, 663 F.3d 1312, 1315 (11th Cir. 2011) (quoting Baker, 443 U.S.

at 140). “Absent the existence of an underlying constitutional right, no

§ 1983 claim will lie.” Wideman, 826 F.2d at 1032.

      Count Five includes Moore’s claims against Gwinnett County. A

plaintiff seeking to hold a local government, such as Gwinnett County,

liable under § 1983 cannot rely on the theory of respondeat superior;

instead, liability must stem from the “execution of a government’s policy

or custom, whether made by its lawmakers or by those whose edicts or

acts may fairly be said to represent official policy . . . .” Monell v. Dep’t of

Soc. Servs. of New York, 436 U.S. 658, 694 (1978); see also Denno ex rel.

Denno v. School Bd. of Volusia Cty., 218 F.3d 1267, 1276 (11th Cir. 2000)

(citing Monell, 436 U.S. at 694). Because a county is “liable under section

1983 only for acts for which the [county] government is actually



                                      22
responsible,” Marsh v. Butler Cty., 268 F.3d 1014, 1027 (11th Cir. 2001)

(en banc), a plaintiff “must identify a municipal policy or custom that

caused . . . injury.” Grech v. Clayton Cty., 335 F.3d 1326, 1329 (11th Cir.

2003) (citation and internal punctuation omitted).

     To establish a policy or custom, it is generally necessary to
     show a persistent and wide-spread practice. Moreover, actual
     or constructive knowledge of such customs must be attributed
     to the governing body of the municipality. Normally random
     acts or isolated incidents are insufficient to establish a custom
     or policy.

Depew v. City of St. Marys, 787 F.2d 1496, 1499 (11th Cir. 1986). A

plaintiff must show that the county’s custom or practice is “the moving

force behind the constitutional violation.” City of Canton v. Harris, 489

U.S. 378, 389 (1989) (internal punctuation and citation omitted).         A

plaintiff “has two methods by which to establish a county’s policy: identify

either (1) an officially promulgated county policy or (2) an unofficial

custom or practice of the county shown through the repeated acts of a

final policymaker for the county.” Grech, 335 F.3d at 1329 (citing Monell,

436 U.S. at 690–91); see also Mandel v. Doe, 888 F.2d 783, 793 (11th Cir.

1989) (“Under this theory of municipal liability, the first step of the

inquiry is to identify those individuals whose decisions represent the

official policy of the local governmental unit.”).


                                     23
     To hold a municipality liable under § 1983 for failing to train or

supervise subordinates, a plaintiff must show that the “failure to train

amounts to deliberate indifference to the rights of persons with whom the

[police] [came] into contact and the failure has actually caused the injury

of which the plaintiff complains.” Belcher v. City of Foley, 30 F.3d 1390,

1397 (11th Cir. 1994) (internal quotation marks omitted). “To establish

a ‘deliberate or conscious choice’ or such ‘deliberate indifference,’ a

plaintiff must present some evidence that the municipality knew of a

need to train and/or supervise in a particular area and the municipality

made a deliberate choice not to take any action.” Gold v. City of Miami,

151 F.3d 1346, 1350–51 (11th Cir. 1998).

     Moore seems to raise three claims against the County but fails to

raise a material issue of fact in support of each. First, she claims that

the County failed to establish policies “that prevent its police officers

from interfering in civil disputes between landlords and tenants,” and

instead “condones its police’s interference between landlord and tennant

[sic].” Dkt. 51 at ¶¶ 99–100. In her response to summary judgment, she

alleges the County “does not provide any training or policies concerning

how to handle landlord/tennant [sic] disputes[,] . . . [e]ven though



                                    24
landlord/tennant [sic] disputes appear to be very common in Gwinnett.”

Dkt. 106 at 17–18.

     Moore fails to explain how or why any of the constitutional

violations alleged in her amended complaint resulted from such a policy

(or lack thereof). And she presents no evidence to suggest the County

was on notice of a need to train its officers about landlord/tenant

disputes.

     Second, Moore alleges that the County has an established policy of

“allow[ing] its police to use deadly force, via Taser [sic], even though no

resistance was encountered by the office [sic].” Dkt. 51 at ¶ 101. The

Eleventh Circuit has described a taser as a “non-deadly weapon.” See

Fils v. City of Aventura, 647 F.3d 1272, 1276 n.2 (11th Cir. 2011) (“A

‘taser’ is a non-deadly weapon commonly carried by law enforcement.”).

Her claim that the taser constituted deadly force fails as a matter of law.

And Plaintiff points to no evidence that Defendant Richey improperly

used the taser on her in a matter that amounted to deadly force.

     Even if Moore presented that evidence, “[p]roof of a single incident

of unconstitutional activity is not sufficient to impose liability under

Monell, unless proof of the incident includes proof that it was caused by



                                    25
an existing, unconstitutional municipal policy, which policy can be

attributed to a municipal policymaker.” Tuttle, 471 U.S. at 841 (citation

and quotation omitted). The record contains no evidence that the County

had an official policy of using the taser against suspects who are not

resisting arrest or in an improper manner as a deadly weapon. The

record also contains no evidence of repeated acts or incidents that

establish an unofficial custom or practice of using tasers in this way.

Moore simply presented no such evidence.

      Third, Moore alleges the County failed to train its officers to “know

the difference between civil and criminal conduct.” Dkt. 51 at ¶ 98. She

offers no further explanation. She also fails to identify any previous

incident that would have put the County on notice of a need to provide

this training. She points to one other incident when police came to her

house after receiving a call from a “code enforcement officer” and entered

allegedly to investigate a break-in. Dkt. 106 at 18. But, that matter

involved neither a dispute between a landlord and tenant nor the

allegedly improper use of a taser — the policies she cites in this case.

Moore has thus failed to raise a genuine issue of material fact in support

of this claim.



                                    26
     The Court grants Defendant Gwinnett County’s motion for

summary judgment on Count Five of the amended complaint.9

     B.    Individual Capacity Claims — Defendants Leigh,
           Richey, and Roberts

     Defendants Leigh, Richey, and Roberts say they are entitled to

qualified immunity on all of Moore’s claims arising from her arrest on

July 14, 2014. Dkts. 98, 100, 102.

     “Qualified immunity offers complete protection for government

officials sued in their individual capacities if their conduct does not

violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Vinyard v. Wilson, 311 F.3d 1340,

1346 (11th Cir. 2002) (internal quotation marks omitted). So “[q]ualified

immunity gives government officials breathing room to make reasonable

but mistaken judgments about open legal questions.” Ashcroft v. al-Kidd,




9 As noted above, Moore fails to specify whether she directs any of the
counts in her amended complaint against Defendants Law, Richey,
Roberts, or Leigh in their official capacities. If she did, they would be
treated as claims against Gwinnett County and fail as well. See Molette
v. Georgia, 469 F. App’x 766, 768 (11th Cir. 2012) (“A suit against a public
official in his official capacity is . . . treated as a suit against the local
government entity he represents, assuming that the entity receives
notice and an opportunity to respond.”) (internal citations omitted).


                                     27
563 U.S. 731, 743 (2011). Qualified immunity allows officials to “carry

out their discretionary duties without the fear of personal liability or

harassing litigation.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.

2002). When properly applied, qualified immunity “protects all but the

plainly incompetent or those who knowingly violate the law.” al-Kidd,

563 U.S. at 743 (internal quotation marks omitted).

     Qualified immunity may attach only when the officer is “acting

within the scope of his discretionary authority when the allegedly

wrongful acts occurred.” Grider v. City of Auburn, 618 F.3d 1240, 1254

n.19 (11th Cir. 2010).   A public official acts within the scope of his

discretionary authority where the acts complained of were “undertaken

pursuant to the performance of his duties and within the scope of his

authority.” See Rich v. Dollar, 841 F.2d 1558, 1564 (11th Cir. 1988).

“Once the defendant establishes that he was acting within his

discretionary authority, the burden shifts to the plaintiff to show that

qualified immunity is not appropriate.” Lee, 284 F.3d at 1194. There is

no dispute that Defendants Leigh, Richey, and Roberts were acting in the

scope of their discretionary authority when they arrested Moore on July

14, 2014. See, e.g., Crosby v. Monroe Cty., 394 F.3d 1328, 1332 (11th Cir.



                                   28
2004) (holding that a deputy making an arrest is performing a

discretionary function because “making an arrest is within the official

responsibilities of a sheriff’s deputy”). Moore, thus, has the burden of

showing that qualified immunity is unavailable to Defendants Richey,

Roberts, and Leigh.

      The qualified immunity analysis presents two questions: first,

whether the allegations taken as true establish the violation of a

constitutional right; and second, if so, whether the constitutional right

was clearly established when the violation occurred. Hadley v. Gutierrez,

526 F.3d 1324, 1329 (11th Cir. 2008). These distinct questions “do not

have to be analyzed sequentially; if the law was not clearly established,

[the court] need not decide if the [d]efendants actually violated the

[plaintiff’s] rights, although [the court is] permitted to do so.” Fils v. City

of Aventura, 647 F.3d 1272, 1287 (11th Cir. 2011).

      A constitutional right is only clearly established for qualified

immunity purposes if “every reasonable official would have understood

that what he is doing violates that right.” Reichle v. Howards, 566 U.S.

658, 664 (2012) (internal quotation marks omitted) (alteration adopted).

Put differently, “existing precedent must have placed the statutory or



                                      29
constitutional question beyond debate” to give the official fair warning

that his conduct violated the law. Id.; Coffin v. Brandau, 642 F.3d 999,

1013 (11th Cir. 2011) (en banc) (“The critical inquiry is whether the law

provided [defendant officers] with ‘fair warning’ that their conduct

violated the Fourth Amendment.”). The Supreme Court has explained

that the question is “whether it would be clear to a reasonable officer that

the conduct was unlawful in the situation he confronted.” See Saucier v.

Katz, 533 U.S. 194, 194–95 (2001). “If the law did not put the officer on

notice that his conduct would be clearly unlawful, summary judgment

based on qualified immunity is appropriate.” Id. at 202.

     A plaintiff typically shows that a defendant’s conduct violated

clearly established law by pointing to “materially similar precedent from

the Supreme Court, [the Eleventh Circuit], or the highest state court in

which the case arose.” Gates, 884 F.3d at 1296. While the facts of the

case need not be identical, “the unlawfulness of the conduct must be

apparent from pre-existing law.” Coffin, 642 F.3d at 1013.

     In White v. Pauly, the Supreme Court reiterated “the longstanding

principle that ‘clearly established law’ should not be defined ‘at a high

level of generality.’ ” 137 S. Ct. 548, 552 (2017) (quoting al-Kidd, 563



                                    30
U.S. at 742). The Supreme Court held that to defeat a claim of qualified

immunity, a plaintiff must “identify a case where an officer acting under

similar circumstances as [the defendant] was held to have violated the

Fourth Amendment.”      Id.   “[G]eneral statements of the law are not

inherently incapable of giving fair and clear warning to officers.” Id.

(internal quotation marks omitted). Instead, “the clearly established law

must be ‘particularized’ to the facts of the case.” Id. The Supreme Court

also has explained that avoiding qualified immunity does “not require a

case directly on point, but existing precedent must have placed the

statutory or constitutional question beyond debate.” Mullenix v. Luna,

136 S. Ct. 305, 308 (2015).

     Fair warning can also arise from two other sources.             First,

“[a]uthoritative judicial decisions may ‘establish broad principles of law’

that are clearly applicable to the conduct at issue.” Gates, 884 F.3d at

1296 (quoting Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1209 (11th Cir.

2007)).   Second, “it may be obvious from ‘explicit statutory or

constitutional statements’ that conduct is unconstitutional.” Id. (citing

Griffin Indus., 496 F.3d at 1208–09). Regardless of the method, the

preexisting law must “make it obvious that the defendant’s acts violated



                                    31
the plaintiff’s rights in the specific set of circumstances at issue.”

Youmans v. Gagnon, 626 F.3d 557, 563 (11th Cir. 2010). In this way,

qualified immunity does what it should: it “gives government officials

breathing room to make reasonable but mistaken judgments by

protecting all but the plainly incompetent or those who knowingly violate

the law.” City & Cty. of San Francisco v. Sheehan, 135 S. Ct. 1765, 1774

(2015) (internal quotation marks omitted) (alterations adopted).

     Because Moore seems to assert these claims against all three

officers collectively, the Court analyzes their qualified immunity defenses

together.

            1.   False Arrest (Counts One and Three)

     Counts One and Three of Moore’s amended complaint appear to

allege that Defendants Richey, Leigh, and Roberts violated her

constitutional rights when they arrested her in July 2014 because they

knew Moore’s arrest was “improper,” “illegal,” and based on “false

charges.” See Dkt. 51 at ¶¶ 63, 67 (alleging, in Count One, that the

officers’ arrest of Moore violated her “right against unreasonable search

and seizure, as guaranteed by the 4th amendment”), ¶ 78 (alleging, in

Count Three, that “[t]he Defendant’s [sic] arrest of [Moore] on charges



                                    32
they knew were false, constitutes a violation of her Constitutional Right

to Due Process of Law.”). Despite Moore’s various characterizations of

this cause of action, the Court construes her allegations as a single claim

that Defendants Richey, Roberts, and Leigh arrested Moore without

probable cause in violation of the Fourth Amendment.

     To be sure, a “warrantless arrest without probable cause violates

the Fourth Amendment and forms a basis for a section 1983 claim.”

Ortega v. Christian, 85 F.3d 1521, 1525 (11th Cir. 1996). On the other

hand, the existence of probable cause is an absolute bar to a claim of

unlawful arrest under the Fourth Amendment. See Wood v. Kesler, 323

F.3d 872, 878 (11th Cir. 2003) (“An arrest does not violate the Fourth

Amendment if a police officer has probable cause for the arrest.”).

     An officer has probable cause to arrest “if the facts and

circumstances within the officer’s knowledge, of which he has reasonably

trustworthy information, would cause a prudent person to believe, under

the circumstances shown, that the suspect has committed, is committing,

or is about to commit an offense.” Carter v. Butts Cty., 821 F.3d 1310,

1319 (11th Cir. 2016); see also Boyd v. State, 658 S.E.2d 782, 784 (Ga. Ct.

App. 2008) (internal quotation marks omitted) (alterations adopted)



                                    33
(finding probable cause “if, considering the totality of the circumstances,

at the time of arrest he had a reasonable belief that the defendant had

committed a crime in his presence or within his knowledge”).

Importantly, the test for qualified immunity is not whether the officer

actually had probable cause to support the arrest. The test is whether

arguable probable cause exists. In other words, “[e]ven without actual

probable cause . . . a police officer is entitled to qualified immunity if he

had only ‘arguable’ probable cause to arrest the plaintiff.” Gates, 884

F.3d at 1298.

     Arguable probable cause exists “where reasonable officers in the

same circumstances and possessing the same knowledge as the

[defendant] could have believed that probable cause existed to arrest.”

Id. (citing Redd v. City of Enterprise, 140 F.3d 1378, 1383–84 (11th Cir.

1998)). Arguable probable cause provides protection from both Fourth

Amendment claims for false arrest and First Amendment claims

stemming from an arrest. Id. at 1298; see also Wilkerson v. Seymour, 736

F.3d 974, 979 (11th Cir. 2013) (“[A]n arrest may be for a different crime

from the one for which probable cause actually exists, . . . but arguable




                                     34
probable cause to arrest for some offense must exist in order for officers

to assert qualified immunity from suit.” (citations omitted)).

     Based on the undisputed material facts, the Court finds that, in the

light of the totality of circumstances, Defendants Richey, Roberts, and

Leigh had a reasonable belief that, at the time of the arrest, Moore had

committed the offense of theft by taking or trespassing. Alternatively,

even if they did not have probable cause to arrest Moore, they at least

had arguable probable cause — that is, the Court finds that a reasonable

officer in the officers’ position could have believed he or she had probable

cause to arrest Plaintiff for theft by taking or trespassing.

     Georgia law provides that a person commits the offense of theft by

taking when the person “unlawfully appropriates any property of another

with the intention of depriving him of the property, regardless of the

manner in which the property is taken or appropriated.” O.C.G.A. 16-8-

2. It is undisputed that Moore had taken Lawrence’s property without

his permission. She told Defendants Richey, Roberts, and Leigh that she

had taken Lawrence’s property to a storage locker without his

permission. See Dkt. 102-3 at 00:10:28:00–00:11:30:00. This constituted

deprivation of Lawrence’s property under Georgia’s criminal code, which



                                    35
defines “deprivation” as “without justification[,] [t]o withhold property of

another permanently or temporarily.” O.C.G.A. § 16-8-1(1)(A) (emphasis

added). Defendants Richey, Roberts, and Leigh thus had probable cause

— or at least arguable probable cause — to arrest Moore for theft by

taking. See Ferrell v. State, 172 Ga. App. 238, 238 (1984) (“The intent to

withhold property of another even temporarily satisfies the mens rea

requirement of the theft by taking statute. Thus it is irrelevant whether

deprivation was permanent or temporary.”); see also Wells v. State, 226

Ga. App. 172, 174 (1997).

      Georgia’s criminal trespass statute states that

     [a] person commits the offense of criminal trespass when he
     or she intentionally damages any property of another without
     consent of that other person and the damage thereto is
     $500.00 or less or knowingly and maliciously interferes with
     the possession or use of the property of another person without
     consent of that person.

O.C.G.A. § 16-7-21(a) (emphasis added). Based on their knowledge that

Moore had taken Lawrence’s property to a storage facility eight miles

away without his permission, Defendants Leigh, Richey, and Roberts had

reason to conclude she knowingly and maliciously interfered with his use

or possession of that property. They had probable cause to arrest her for

criminal trespass.


                                    36
     Moore argues that Georgia law allowed her to evict Lawrence

without an order of eviction. She relies on O.C.G.A. § 43-21-3.1, which

authorizes the keeper of a “hotel, apartment hotel, boarding house, inn,

or other accommodations furnished on a day-to-day or weekly basis” to

terminate a guest’s occupancy without notice “for cause, such as failure

to pay sums due, failure to abide by rules of occupancy, failure to have or

maintain reservations, or other action by a guest.” O.C.G.A. § 43-21-

3.1(a) and (b). So she alleges Defendants lacked probable cause to arrest

her for interfering with Lawrence’s property. Dkt. 106 at 12.

     She raised this argument for the first time in her response brief.

She has thus waived it. See Miccosukee Tribe of Indians of Florida v.

United States, 716 F.3d 535, 559 (11th Cir. 2013) (“In this circuit, a

plaintiff cannot amend his complaint through argument made in his brief

in opposition to the defendant’s motion for summary judgment.”); see also

Boone v. City of McDonough, 571 F. App’x 746, 751 (11th Cir. 2014)

(finding plaintiff waived alternative asserted basis for defendant’s

liability where raised for the first time in response to defendant’s

summary judgment motion).




                                    37
     Even if not waived, her claim would fail for two reasons. First,

Moore introduced no evidence that her home was a “hotel, boarding

house, inn, or other accommodation furnished on a day-to-day or weekly

basis” under O.C.G.A. § 43-21-3.1 or that Lawrence was a mere guest in

such an establishment.10     Indeed, the undisputed evidence shows

Lawrence and Moore entered into a three-month lease just days before

her arrest. Dkts. 51 at ¶¶ 11–12, 44; 95-4 at 1; see also Dkt. 95 at 82.

She also referred to Lawrence (and Daly) as “tenants” — not guests — in

the amended complaint.     See Dkt. 51 at ¶¶ 11–12, 44.      Second, no

evidence suggests these Defendants should have considered Moore

innkeeper or an operator of a hotel or boarding house when she spoke to

the officers. Moore’s recent claim that Georgia law justified her actions

as an innkeeper does not undermine the officers’ belief — at the time —

that they had probable cause to arrest her.

     The undisputed facts establish that a reasonable officer in the

circumstances facing Defendants Richey, Roberts, and Leigh and

possessing the same knowledge they had could have reasonably believed



10The same code section defines an “inn” as “all taverns, hotels, and
houses of public general entertainment for guests.” O.C.G.A. § 43-21-1.


                                   38
they had probable cause to arrest Moore on July 14, 2014, for theft-by-

taking or criminal trespass.       Moore fails to carry her burden of

establishing the first prong of the qualified immunity analysis — that

these Defendants violated her Fourth Amendment rights.

        Moore also fails to meet her burden of showing that the right

Defendants’ allegedly violated was clearly established at the time of the

arrest.    The core question on this prong of the qualified immunity

analysis is “whether it was already clearly established, as a matter of

law, that at the time of [Moore’s] arrest, an objective officer could not

have concluded reasonably that probable cause existed to arrest [Moore]

under the particular circumstances Defendants confronted.” Gates, 884

F.3d at 1303.

        The Fourth Amendment requires probable cause for an arrest.

That general right is irrelevant to the fact-specific analysis required for

qualified immunity. Instead, Moore has the burden of identifying some

legal     precedent   precluding   Defendants’   conduct    under    these

circumstances. She cites no “materially similar precedent” existing at

the time from the Supreme Court, this Circuit, or the Georgia Supreme

Court that would have put every reasonable officer on notice that it was



                                    39
unlawful to arrest her when she took Lawrence’s property without his

permission and locked him out of the house in which he had the right to

live.

        Moore identified two cases — neither meeting this burden. First,

she cites Thornton v. City of Macon, 132 F.3d 1395 (11th Cir. 1998). In

that case, police tried to mediate a dispute between two former

roommates, which the court described as acting outside their role as law

enforcement officers. Id. at 1399. One of the roommates refused to speak

with the officers, went into his house, and spoke with them through the

screen door, telling them to leave him alone. Id. at 1398. The plaintiff

committed no crime in refusing to mediate his dispute through the police.

Id. It was thus undisputed that the officers had no probable cause to

believe he had committed an offense or threatened anyone. Yet they

entered his house, wrestled him to the ground, and arrested him for

obstruction. Id. at 1399.

        Thornton provided no guidance for Defendants Richey, Leigh, and

Roberts when confronted with probable cause to believe Moore committed

the offense of theft by taking or trespassing. Precedent establishing that

police cannot enter a house to arrest a person simply for refusing to speak



                                    40
with the police would not have put a reasonable officer on notice that it

was unlawful to arrest Moore for theft by taking or trespassing when she

admitted to removing Lawrence’s property from the house and taking it

to a storage facility.

      Moore also cites Gray v. Ferdarko, 982 F. Supp. 2d 1348 (N.D. GA.

2013), aff’d 564 F. App’x. 1001 (11th Cir. 2014). Although somewhat

closer to the facts here because it also involved a roommate who removed

another roommate’s property from their shared home, Fedarko does not

clearly establish that Defendants Richey, Leigh, and Roberts violated

Moore’s Fourth Amendment rights. In that case, plaintiff removed her

roommate’s property from their house, placed it in the bed of the

roommate’s pick-up truck, covered it with a tarp to protect it from rain,

and locked the roommate out of the house. Id. at 1349. The officers never

investigated whether the plaintiff had damaged the property before

arresting her for criminal damage to property. Id. at 1352. In denying

qualified immunity, the district court held that, because the officers

conducted no investigation, they had no probable cause to arrest plaintiff,

making the arrest unconstitutional. Id. The Eleventh Circuit affirmed.

Id.



                                    41
      In this case, Defendants Richey, Leigh, and Roberts conducted an

investigation. They spoke with Lawrence who told them Moore had

moved his items to the storage facility. Dkts. 100-3 at 30–32; 100-4 at

25; 95 at 118. He also provided them a copy of the paperwork she had

given him showing where it was. Id. Moore even admitted to doing so.

Dkt. 102-3 at 00:10:28–00:11:30:00. Unlike the officers in Fedarko, these

Defendants had a factual basis for determining there was probable cause

to arrest Moore.   The decision in Fedarko would not have placed a

reasonable officer on notice that the conduct of these Defendants was

illegal.

      The Court grants Defendants’ motions for summary judgment as to

Counts One and Three of the amended complaint on the grounds of

qualified immunity.

           2.   Warrantless Entry (Count Two)

      In Count Two, Moore appears to allege that Defendants Roberts,

Leigh, and Richey violated her rights under the Fourth Amendment

when executing Moore’s arrest, they entered into the foyer of her home

and arrested her without a warrant. Dkt. 51 at ¶ 11. When an arrest

“(1) occurs within the arrested person’s home and (2) is not accompanied



                                   42
by either an arrest or search warrant, the plaintiff must prove that the

officer’s presence in the her [sic] home was unlawful to establish a

constitutional violation.” Bates v. Harvey, 518 F.3d 1233, 1239 (11th Cir.

2008).

     In Payton v. New York, 445 U.S. 573 (1980), the Supreme Court

held that the Fourth Amendment “prohibits the police from making a

warrantless and nonconsensual entry into a suspect’s home in order to

make a routine felony arrest.” Id. at 576. There are a few exceptions to

the prohibition against a warrantless entry into a home. Consent is an

exception. Illinois v. Rodriguez, 497 U.S. 177, 181 (1990) (prohibition

against warrantless entry does not apply when person with authority

provides consent). Exigent circumstances or “situations in which the

inevitable delay incident to obtaining a warrant must give way to an

urgent need for immediate action” provide another exception. McClish v.

Nugent, 483 F.3d 1231, 1240 (11th Cir. 2007) (quoting United States v.

Burgos, 720 F.2d 1520, 1526 (11th Cir. 1983)). Courts have applied this

exception in several situations, including when entry is necessary to

“break up a violent fight, to prevent the destruction of evidence, to put

out a fire in a burning building, to pursue a fleeing suspect, to rescue a



                                   43
kidnapped infant, . . . and to attend to a stabbing victim.” Id. (collecting

cases) (internal citations omitted).     This exception applies when the

circumstances present a “danger to the arresting officers or the public.”

Bates, 518 F.3d at 1245–46 (quoting United States v. Edmondson, 791

F.2d 1512, 1515 (11th Cir. 1986)). “But where probable cause exists to

believe that only a minor offense has been committed, ‘application of the

exigent-circumstances exception in the context of a home entry should

rarely be sanctioned.’” Bratt v. Genovese, 660 F. App’x 837, 841 (11th Cir.

2016) (quoting Welsh v. Wisconsin, 466 U.S. 740, 753 (1984)). An officer

who conducts a warrantless search or seizure in a home bears the burden

of proving the law justified his or her conduct. McClish, 483 F.3d at 1241.

     The officers argue exigent circumstances justified their entry into

Moore’s foyer — specifically, their belief that Moore posed an imminent

risk of serious injury to them in the moments after they informed her

that she was under arrest. Dkts. 100-2 at 12–13; 102-2 at 13–14. Moore

concedes she placed one arm out the door when she opened it. Dkt. 95-1

at 37–38. She also admitted that, after officers told her she was under

arrest, she turned away and bent down to get her shoes, then blacked

out. Dkts. 95-1 at 160–63, 172–73; 95-2 at 253–55.



                                    44
     At his deposition, Defendant Leigh testified that in this moment —

as Moore turned away and bent down — he reached out and grasped

Moore’s left arm to stop her from retreating into her home and grabbing

an unknown item from a “nightside stand” visible inside the dark foyer,

an item that he feared might be a weapon. Dkts. 102-6 at 41; see Dkts.

100-5 at 19–20; 100-3 at 33–35. As explained above, Defendant Roberts

grabbed Moore’s right arm at about the same time, prompting Moore to

“backpedal” away from the officers into the home, pulling both

Defendants Roberts and Leigh inside. Dkts. 100-3 at 20–21; 100-4 at 41;

100-3 at 43.

     Moore does not respond to the officers’ argument that exigent

circumstances justified their warrantless entry into her home. The Court

thus determines that she has abandoned her claim.       See Hudson v.

Norfolk S. Ry. Co., 209 F. Supp. 2d 1301, 1324 (N.D. Ga. 2001) (“When a

party fails to respond to an argument or otherwise address a claim, the

Court deems such argument or claim abandoned.”) (citing Resolution Tr.

Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)).

     Even if she had responded and viewing the facts in the light most

favorable to Moore, the Court finds that a reasonable officer in



                                  45
Defendants Leigh, Roberts, or Richey’s position could have believed that

Moore’s conduct — her decision, after being told that she was under

arrest, to turn away from the officers towards her home’s dark foyer and

reach for an unknown object — presented an imminent risk of serious

injury to them, thus justifying their warrantless entry into her home.

The recording shows that the officers instructed her to come out of the

house and not to close her door. See Dkt. 102-3 at 00:10:28–00:11:30:00.

An officer does not violate the Fourth Amendment by instructing a

suspect to come out of the home and then arresting the suspect. Knight

v. Jacobson, 300 F.3d 1272, 1277 (11th Cir. 2002). In addition, Moore

admits that she placed her arm outside the door. So, when the officers

grabbed that arm, they were not violating the threshold of her home.

Moore does not deny — and the audio recording confirms — that she was

trying to back into her house and retrieve something. While she claims

she only wanted her shoes, the officers did not have to believe her then

and could have feared she might grab a weapon. “It is well-established

that exigent circumstances exist when failure to act may result in harm

to police officers or the general public.” Newton v. City of Huntsville,




                                  46
Alabama, No. 5:07-CV-1178, 2009 WL 10703364, at *10 (N.D. Ala. July

9, 2009)

     Moore has also failed to show that the officers’ conduct violated

clearly established law. The Supreme Court’s decision in Payton made it

clear that police cannot enter a suspect’s home without a warrant or

consent to make a routine felony arrest.       But it was also clearly

established that police can do so when facing exigent circumstances.

What was not clearly established was whether the circumstances these

Defendants faced on the day of the arrest satisfied the exigency

requirement.   Moore has the burden of showing that it was clearly

established that these Defendants could not enter her home in the

manner they did under the particular circumstances they faced. Put

differently, she has the burden of showing that that a reasonable officer

would have known that the circumstances Defendants Richey, Leigh, and

Roberts confronted were not exigent enough to allow them to act as they

did. She must show that a reasonable officer would know that, when she

retreated into the house to pick something up, they had to release their

grips on her arms rather than allowing her to pull them inside.

“Although exact factual identity with a previously decided case is not



                                   47
required, the conduct must have been clearly unlawful in light of pre-

existing law.” McClish, 483 F.3d at 1248.

      Moore introduced no authority to meet her burden. And the Court

is aware of none. The Eleventh Circuit’s opinion in McClish provides no

basis for Defendants Richey, Roberts, and Leigh to have known they were

violating Moore’s constitutional rights. In that case, the officers pulled

the defendant out of his house as soon as he answered his door. McClish,

483   F.3d   at   1242.    The   Eleventh   Circuit   found   the   arrest

unconstitutional. But the Eleventh Circuit also concluded that it was not

clearly established that the officer’s conduct was unlawful to defeat

qualified immunity. Id. This case is far different from McClish. In that

case, the suspect remained completely within his house. Id. at 1241. He

made no move to get anything from inside the house and never crossed

the threshold with even a hand. The officer simply saw him in this house,

reached inside the house, and arrested him. Indeed, the officer conceded

there were no exigent circumstances. Id. Moore had at least an arm

outside the house. Defendant Richey grabbed that arm. Dkt. 100-4 at

34. And it is undisputed that Moore struggled against the officer, backed

into her home, and motioned to pick something up — pulling the officers



                                   48
in with her.      It is also undisputed that the officers believed she might

grab a weapon. Dkt. 100-3 at 41. Moore has failed to meet her burden of

showing that a reasonable officer would have clearly known that Moore’s

arrest was unlawful.

     The Court thus grants Defendants Roberts’s, Leigh’s, and Richey’s

motions for summary judgment as to Count Two of the amended

complaint.

             3.     Excessive Force (Count Four)

     Defendants Leigh, Richey, and Roberts also argue they are entitled

to qualified immunity on Moore’s excessive force claim because the

amount of force used to arrest her was objectively reasonable.11

     “[A]ll claims that law enforcement officers have used excessive force

— deadly or not — in the course of an arrest, investigatory stop, or other

‘seizure’ of a free citizen should be analyzed under the Fourth

Amendment and its ‘reasonableness standard’ . . . .” Graham v. Connor,

490 U.S. 386, 395 (1989) (emphasis omitted). It is well settled that some



11As explained above, Moore appears to bring an excessive force claim
only against Defendant Richey. In an apparent abundance of caution,
Defendants Roberts and Leigh argue they are also entitled to qualified
immunity on this claim.


                                      49
force can be used when completing an arrest. Id. at 396. When analyzing

whether the force has been excessive, a court considers the fact that

police officers must make “split-second judgments — in circumstances

that are tense, uncertain, and rapidly evolving — about the amount of

force that is necessary in a particular situation.” Id. at 396–97. Whether

the force was “reasonable” “requires balancing of the individual’s Fourth

Amendment interests against the relevant government interests.” Cty.

of Los Angeles v. Mendez, 137 S. Ct. 1539, 1546 (2017) (citing Graham,

490 U.S. at 396).    “The operative question in excessive force cases is

‘whether the totality of the circumstances justifie[s] a particular sort of

search or seizure.’” Id. (quoting Tennessee v. Garner, 471 U.S. 1, 8–9

(1985)). As the Supreme Court recently explained:

     The reasonableness of the use of force is evaluated under an
     objective inquiry that pays careful attention to the facts and
     circumstances of each particular case.               And the
     ‘reasonableness’ of a particular use of force must be judged
     from the perspective of a reasonable officer on the scene,
     rather      than      with      the      20/20    vision     of
     hindsight.    Excessive force claims . . . are evaluated for
     objective reasonableness based upon the information the
     officers had when the conduct occurred. That inquiry is
     dispositive: When an officer carries out a seizure that is
     reasonable, taking into account all relevant circumstances,
     there is no valid excessive force claim.

Id. at 1546–47 (citations and quotations omitted).


                                    50
     To overcome qualified immunity, Plaintiff must show that that the

Officers’ force constituted a constitutional violation and that the law was

clearly established. The Eleventh Circuit has identified three factors to

evaluate for determining if the force used by an officer in making an

arrest was objectively reasonable: “(1) the need for the application of

force, (2) the relationship between the need and amount of force used,

and (3) the extent of the injury inflicted.” Stephens v. DeGiovanni, 852

F.3d 1298, 1324 (11th Cir. 2017) (citing Vinyard, 311 F.3d at 1347).12

     All these factors favor these three Defendants.            First, the

circumstances demonstrated a need for the application of force.

Defendant Richey tased Plaintiff during a struggle in which Plaintiff

resisted arrest. The officers asked her repeatedly to place her hands

behind her back and submit to the arrest. She refused, fighting against

the officers. The officers warned her twice during the struggle that they



12
  Plaintiff claims to have blacked out three times while being arrested.
Per the audio recording, the time between when Plaintiff was told to exit
the house and when the police officers handcuffed Plaintiff stretched for
one minute and thirteen seconds. Dkt. 102-3 at 8:17–9:30. The Court
notes that for the purposes of making a determination of excessive force
all three of Plaintiff’s blackouts occurred within this period of one minute
and thirteen seconds.



                                    51
would tase her if she did not comply. Indeed, Defendants might have

understood using the taser as a way of preventing further resistance. See

Draper v. Reynolds, 369 F.3d 1270, 1278 (11th Cir. 2004) (“The single use

of the taser gun may well have prevented a physical struggle and serious

harm to [the officer].”). In Draper, the court found that the use of a taser

was appropriate when the plaintiff was “hostile, belligerent, and

uncooperative.” Id. Here, from the police officer’s perspective in the

moment, Plaintiff was uncooperative and hostile.

     Second, the amount of force was not disproportionate to the need

for force. The Eleventh Circuit has stated that tasers are “at most —

moderate, non-lethal force.” Buckley v. Haddock, 292 F. App’x 791, 795

(11th Cir. 2008). Defendant Richey fired the taser once while arresting

Moore. Plaintiff claims he tased her more than once but provides no

evidence to support her claim. Defendant Richey testified he tased her

only once.   Dkt. 100-4 at 41.    Defendant Roberts also testified that

Defendant Richey used the taser once, Dkt. 100-5 at 27, and Defendant

Leigh testified that, because he focused on Moore’s hands, he did not

know how many times Defendant Richey tased Moore. Dkt. 100-3 at 51.




                                    52
     The taser log shows that the taser was only fired once. Dkt. 102-6

at 19–21. The recording also suggests Defendant Richey used it only

once. He threatened to use it again but did not. Dkt. 102-3 at 00:10:28–

00:11:30:00. The Court concludes Defendant Richey fired the taser once.

See Singletary v. Vargas, 804 F.3d 1174, 1183 (11th Cir. 2015) (quoting

Scott v. Harris, 550 U.S. 372, 380 (2007)) (“[W]hen ‘opposing parties tell

two different stories, one of which is blatantly contradicted by the record,

so that no reasonable jury could believe it,’ a court should not adopt the

contradicted version for purposes of ruling on a motion for summary

judgment.”). But even if he used it more than once, the Eleventh Circuit

has approved multiple taser uses when the arrestee is not submitting to

control. Floyd v. Corder, 426 F. App’x 790, 791 (11th Cir. 2011); Hoyt v.

Cooks, 672 F.3d 972, 980 (11th Cir. 2012).

     Third, Moore alleges no injury from the taser. After the arrest,

Defendants asked Moore if she needed medical attention, and she stated

that she did not. Dkt. 100-4 at 45–46. The recording contains no evidence

of an injury.

     The Court therefore concludes that Moore has failed to meet her

initial burden of showing that Defendant Richey’s use of the taser was



                                    53
excessive and violated her constitutional rights. The Court also finds

that — even if it did — Moore has not carried her burden of showing that

a reasonable officer would have clearly known the use of a taser in this

situation was unconstitutional.

     Moore points to two cases to support her excessive force claim.

First, Moore argues that her case is much like Oliver v. Fiorino, 586 F.3d

898 (11th Cir. 2009), where the Eleventh Circuit denied the defendant’s

motion for summary judgment on an excessive force claim. In Fiorino,

however, officers tased the plaintiff eight times over a period of several

minutes, with each shock lasting five seconds. Id. at 906. The police did

not believe he had committed a crime and were not trying to arrest him.

Id. The plaintiff had not threatened the officers. Id. Indeed, the officers

continued to tase the plaintiff long after he was incapacitated as he was

lying on the ground writhing in pain. Id. at 902. He ultimately died “as

a result of ‘being struck by the taser.’” Id. at 905. Here, Defendant

Richey tased Moore once as she resisted arrest. In fact, the Fiorino court

noted that “the use of an initial, single Taser shock to calm the suspect

may have been justified.” Id. Fiorino does not support in any way




                                    54
Moore’s claim that the Defendants’ conduct violated her constitutional

rights.

     Moore also cites Estate of Armstrong ex rel. Armstrong v. Village of

Pinehurst, which found that the police tasing a suspect five times over a

two-minute period constituted excessive force. 810 F.3d 892, 899 (4th

Cir. 2016). This case does not support Plaintiff’s claim for three reasons.

First, Armstrong was decided after the events at issue here, and it is from

the Fourth Circuit.      So it does not constitute clearly established

precedent. Wilson v. Layne, 526 U.S. 603, 609 (1999) (court evaluating a

claim of qualified immunity must “determine whether that right was

clearly established at the time of the alleged violation”) (citation omitted);

Jenkins v. Talladega City Bd. Of Educ., 115 F.3d 821, 826 n.4 (11th Cir.

2002) (“In this circuit, the law can be ‘clearly established’ for qualified

immunity purposes only by decisions of the U.S. Supreme Court,

Eleventh Circuit Court of Appeals, or the highest court of the state where

the case arose.”).

      Second, the Fourth Circuit views the use of tasers as “a serious use

of force,” while the Eleventh Circuit views the use of tasers as a moderate

use of force. Armstrong, 810 F.3d at 902; Buckley, 292 F. App’x at 795.



                                     55
Third, Armstrong is factually different. In Armstrong, the police tased

the plaintiff five times over a two-minute period. 810 F.3d at 897. The

officers also struggled with him, possibly applying a chokehold, after the

tasing ended. Id. Here, the police fired the taser once, and there was no

significant physical altercation after that. Armstrong would not have

placed a reasonable officer on notice that Defendant Richey’s conduct

violated clearly established law.

     Viewing the facts in the light most favorable to Moore, the Court

finds that the use of force against Moore was reasonable; that is, Moore

has failed to show that Defendants violated her constitutional rights.

Moreover, even if the Court found any of the officers’ conduct excessive,

Moore cites no relevant authority that would clearly establish these

rights as law. The Court thus grants Defendants Roberts, Leigh, and

Richey’s motions for summary judgment as to Count Four of the amended

complaint.

     C.      Individual Capacity Claims against Defendant Law

     Defendant Kurt M. Law moved for summary judgment, arguing

Moore’s amended complaint states no claims against him. Dkt. 98-1 at

18–19. This is true. Moore does not name him in any count. And he was



                                    56
not involved in either Moore’s arrest (which led to Counts One through

Four) or the County’s training decisions (which led to Count Five). Moore

failed to respond to Defendant Law’s argument that she failed to include

him in any count of the amended complaint and thus abandons any

claims against him. See Hudson, 209 F. Supp. 2d at 1324 (“When a party

fails to respond to an argument or otherwise address a claim, the Court

deems such argument or claim abandoned.”)

     Despite this fatal defect in Moore’s pleadings, her amended

complaint does appear to allege — in a section separate from that in

which Moore sets forth her claims — that Defendant Law’s actions

constituted “false arrest” in violation of the Fourth Amendment. See Dkt.

51 at ¶ 60 (“Defendant Law’s actions constitute a false arrest in violation

of Plaintiff’s constitutional rights . . . .”). But it is undisputed that

Defendant Law never arrested her. He got a warrant based on her

refusal to let Daley re-enter her home but never executed the warrant.

See Dkts. 95-3 at 18 (testifying that Defendant Law did not arrest her,

and that he never informed her that she was under arrest); 100-7 at 23–

24; 100-6 at 22–23. Moore thus cannot sustain a claim for false arrest.

See Elmore v. Fulton Cty. Sch. Dist., 605 F. App’x 906, 915 (11th Cir.



                                    57
2015) (“In general terms, a warrantless arrest without probable cause

provides the basis for a § 1983 claim for false arrest.”) (citing Kingsland

v. City of Miami, 382 F.3d 1220, 1226 (11th Cir. 2004)).

     Rather than respond to this claim, Moore appears to assert for the

first time in her response brief that Defendant Law placed her under so-

called “house arrest” during her dispute with Daley was ongoing. See

Dkt. 106 at 29–30 (“[O]nly after the warrant had issued and Plaintiff was

under house arrest, did any police officer verify that Plaintiff didn’t have

any of Daily’s [sic] property.”). But Moore makes no attempt to define

this term, nor does she identify any legal authority that would allow her

to premise a Fourth Amendment false arrest claim on such an allegation.

Even had Moore properly stated a claim for false arrest against

Defendant Law, it would fail as a matter of law.

     The Court dismisses Plaintiff’s false arrest claim against Defendant

Law and any other claims she may have tried to assert against him.

     D.    Due Process Claims Against Defendants Leigh, Richey,
           and Roberts

     Plaintiff makes due process claims against Defendants Leigh,

Richey, and Roberts. Plaintiff argues that these defendants made false

representations with the intent to obtain an arrest warrant. Dkt. 106 at


                                    58
38.   These claims present bare allegations that are unsupported by

citations to the record, and, for that reason, are dismissed. Am. Fed’n of

Labor & Cong. Of Indus. Orgs., 637 F.3d at 1186–87 (“No genuine issue

of material fact exists if a party has failed to ‘make a showing sufficient

to establish the existence of an element . . . on which that party will bear

the burden of proof at trial.’”) (quoting Celotex, 447 U.S. at 322).

      Plaintiff also argues that Defendants Leigh and Roberts filed false

police reports when they stated that Plaintiff kicked Defendant Richey in

the groin because they did not see the kick. Under Georgia law, however,

police officers can rely on a fellow officer’s word when drawing

conclusions during an investigation. Cunningham v. State, 231 Ga. App.

420, 421–22 (1998). That they did not see it is thus irrelevant.

      The Court grants Defendants Roberts, Leigh, and Richey’s motions

for summary judgment as to any due process claims that Plaintiff has

asserted.

IV.   CONCLUSION

      The Court GRANTS Defendants’ Motions for Summary Judgment

(Dkts. 97, 98, 100, 102). The Court DISMISSES this case with prejudice.




                                     59
SO ORDERED this 29th day of March, 2019.




                         60
